Citation Nr: 1503402	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-29 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration Memorial Service Processing Site, in Nashville, Tennessee


THE ISSUE

Entitlement to a Government-furnished memorial headstone or grave marker.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served in the Confederate Army during the American Civil War and was a member of Company K, 54th Regiment, Georgia Infantry, from October 1861 to August 1863.  The appellant seeks benefits as the next of kin.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 decision by the Department of Veterans Affairs (VA) National Cemetery Administration (NCA) Memorial Programs Service Processing Site in Nashville, Tennessee, which denied the appellant's claim for a Government-furnished memorial headstone or marker.


FINDING OF FACT

Prior to promulgation of an appellate decision, in January 2015 the NCA notified the Board that the appellant's claim had been granted in full.


CONCLUSION OF LAW

Since the benefit remaining for appellate consideration has been granted, no present case or controversy exists, and there is no allegation of fact or law properly before the Board.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant brought a claim in January 2012 for entitlement to a Government-furnished memorial headstone or grave marker on behalf of the Veteran.  The NCA denied the claim in February 2012 and April 2012 determinations and the appellant timely appealed the claim to the Board.  Prior to a determination by the Board as to the matter in controversy, in January 2015 the NCA notified the Board that the benefits sought by the appellant had been granted in full by the NCA.  There is, therefore, no case or controversy for the Board to adjudicate.  Consequently, the claim on appeal is dismissed.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997); see also 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).


ORDER

The appeal is dismissed



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


